PER CURIAM.
Darnell Hollings ("Hollings") appeals the judgment of the trial court following a jury trial in which he was convicted of one count of first-degree assault and an associated count of armed criminal action. In his sole point on appeal, Hollings argues the trial court abused its discretion in overruling his motion in limine to allow extrinsic evidence of a witness's racial bias, excluding all questioning and testimony at trial regarding the witness's racial bias, and rejecting and overruling Hollings's offer of proof of the witness's testimony. We have reviewed the briefs of the parties and the record on appeal, and we find the trial court did not abuse its discretion. An extended opinion would have no jurisprudential purpose. We have, however, provided a memorandum setting forth the reasons for our decision to the parties for their use only. We affirm the judgment pursuant to MO. R. CIV. P. 84.16(b) (2015).